Citation Nr: 0944941	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a service-connected 
lumbosacral spine disability, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to April 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

Although the Board regrets the additional delay, additional 
development is required to satisfy VA's obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

In her June 2009 hearing before the undersigned, the Veteran 
testified that she had applied for disability benefits with 
the Social Security Administration (SSA).   See Board Hearing 
Transcript (T.) at 13.  VA's duty to assist includes the 
responsibility to obtain any relevant records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that 
VA's duty to assist includes obtaining records from SSA and 
giving them appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits).  The Veteran also testified that she 
applied for disability retirement through her federal 
employer, the United States Postal Service (U.S.P.S.), as a 
result of her back disability.  T. at 11.  As SSA records and 
records pertaining to the Veteran's U.S.P.S. disability 
retirement are relevant to the claim on appeal, attempts 
should be made to obtain these records on remand.

The Veteran also testified at her June 2009 hearing that her 
back disability had worsened in severity since her most 
recent VA examination in August 2006.  T. at 9.  In this 
regard, she submitted employment leave statements as well as 
statements from her boyfriend, co-workers, and employers who 
have witnessed the affect of her disability on her work, 
home, and social life.  

VA's General Counsel has stated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).  Since the last medical examination 
of record was conducted in August 2006, the Veteran should be 
afforded an additional VA examination for the purpose of 
determining the current severity of the service-connected 
disability on appeal.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

Finally, the Board recognizes the Veteran's complaints of 
radiating pain to the lower extremities, bilaterally, and a 
recent diagnosis of radiculopathy stemming from her low back 
disability.  As the August 2006 VA examination did not 
evaluate associated neurological pathology, a new examination 
which addresses neurological, as well as orthopedic, 
manifestations of her spinal disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
Veteran, obtain from SSA records 
pertinent to any claim made by the 
Veteran for disability benefits, 
including the medical records relied upon 
concerning that claim.  If any requested 
records are not available, or if the 
search for such records yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  With any needed assistance from the 
Veteran, obtain from the U.S.P.S. all 
records pertaining to the Veteran's 
disability retirement claim, including 
the medical records relied upon 
concerning that claim.  If any requested 
records are not available, or if the 
search for such records yields negative 
results, that fact should be clearly 
documented in the claims file.

3.  After completing the development 
outlined in items 1-2 above, schedule the 
Veteran for orthopedic and neurologic 
examinations to assess the nature and 
severity of her lumbosacral spine 
disability.  The claims folder should be 
provided to and reviewed by the 
examiner(s) in conjunction with the 
examination.  A report of the 
examinations should be prepared and 
associated with the Veteran's VA claims 
folder.

4.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
in whole or in part, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DONNIE R. HACHEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


